DETAILED ACTION
This office action is in response to the application filed on 04 February 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-15 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Korea on 08 August 2018. It is further noted Applicant has already filed a certified copy of the KR 10-2018-0092706 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claim 11 is objected to because of the following informalities: Claim 11 recites, in part, “accumulate the first deterioration information and second deterioration information corresponding to the first image in associated with the deterioration degree” and should recite “accumulate the first deterioration information and second deterioration information corresponding to the first image [[in]] associated with the deterioration degree”.
15 is objected to because of the following informalities: Claim 15 recites, in part,  “wherein the at least one processor is configured to: compensate for an image displayed on the display based on the third deterioration information to transmit the compensated image to the DDI” and should be “wherein the at least one processor is configured to: compensate for an image displayed on the display based on the third deterioration information, and [[to]] transmit the compensated image to the DDI”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pitis), in view of Tada et al (JP2006195310 A (please note, citations are to the machine translation of the description, obtained via Global Dossier, of the published application); Tada).
RE Claim 1, Pitis discloses an electronic device (Pitis: figs. 1, 3 and 4, ‘smartwatch’ 14) comprising: at least one sensor (Pitis: [0027], disclosing ambient light sensor, accelerometer, ambient pressure sensor, etc. may be included in smartwatch); a communication circuit (Pitis: fig. 1, ‘smart-phone’ 10 → ‘local network’ 12 → ‘smartwatch’ 14 (communication circuit implied); [0021], “FIG. 1 shows such a configuration wherein smartwatch 14 is communicatively coupled to smartphone 10 via a local computer network 12, such as a BLUETOOTH® link, among others”); a display (Pitis: fig. 3, ‘display’ 42); and at least one processor operationally connected to the display (Pitis: fig. 3, ‘cpu’ 32 coupled with ‘display’ 42), wherein the at least one processor is configured to:
display, on the display, a watch screen including a fixed element displayed at a specified location of the display, a repeating element displayed based at least on a pre-defined rule, and a changing element associated with information obtained through the at least one sensor or received through the communication circuit (Pitis: fig. 2, illustrating ‘clock’ face 22 with fixed elements at 0 hour, 3 hour, 6 hour and 9 hour positions; [0023], “FIG. 2 include a clock face 22, a clock hand 26a (repeating element), a set of weather symbols 26b, a set of stock symbols 26c and a set of fitness symbols 26d. Other symbols may be used to represent email and/or social media messages, calendar events, etc. (changing element)”, [0033], clock hand repeatedly updated, [0034], notification events received through local network or a sensor, such as an accelerometer).
However, even though Pitis does not expressly teach,
Tada (in the field of correcting burn-in of self-luminous devices) discloses generate first data based on at least one of a pre-defined rule or a shape of an element (Tada: [0004], plurality of self-luminous elements (e.g., a first self-luminous element), [0011], determination of brightness/luminance of a self-luminous element (implicitly comprises shape information of said self-luminous element));
generate second data based on at least one of a fixed element or a dynamic or changing element in response to the changing element changed from a first value to a second value (Tada: [0003], disclosing deterioration of fixed self-luminous element tends to be greater than deterioration of moving display regions (interpreted as comprising a dynamic/changing element), [0004], plurality of self-luminous elements (e.g., a second self-luminance element which may be a fixed element of a dynamic element), [0011], determination of luminance for a second element of a plurality of self-luminous elements arranged in a matrix, and calculation of an average screen luminance, [0023-0024], calculation of average screen luminance over a plurality of frames (note, during a time period of plurality of frames, a dynamic element may change from a first value to a second value, such that the above limitation is within the scope of Tada’s disclosure)); and
generate first deterioration information based on the first data, the second data, and a time during which the dynamic element retains the first value (Tada: [0011, 0013], calculating correction amounts dependent on average screen luminance (note, average screen luminance depends on luminance values of individual display elements), and [0024], disclosing correction amount is determined over a 1 frame period (note, Tada’s dynamic element retains its value over a 1 frame period)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine: (1) Tada’s generating first data based on at least one of a pre-defined rule or a shape of an element with Pitis’ display of a watch screen including a repeating element so the combined Pitis/Tada display screen generates first data based on at least one of the pre-defined rule or a shape of the repeating element, (2) Tada’s generating second data based on at least one of a fixed element or a dynamic element with Pitis’ display of a watch screen including a fixed element and a changing element so the combined Pitis/Tada display screen generates second data based on at least one of the fixed element or the changing element in response to the changing element changed from a first value to a second value, and (3) Tada’s generating first correction/deterioration information based on the first data, the second data, and a time during which a dynamic element retains its first value with Pitis’ display of a watch screen during a time which the changing element retains a first value so the combined Pitis, modified by Tada, display screen generates first deterioration information based on the first data, the second data, and a time during which the changing element retains the first value (note, a typical dynamic element retains its value over a period of 1 frame). Further, the motivation for combining Tada’s generation of luminance data and deterioration information with Pitis’ electronic device 
RE Claim 2, Pitis/Tada teaches the electronic device of claim 1, and Tada also discloses the first deterioration information is generated based on at least one of a luminance of the display or a temperature of the display at a time point at when the screen is displayed (Tada: [0003], content of a displayed image is not uniform due to deterioration of self-luminance elements, [0011, 0013], calculation of correction amount, based on luminance of display elements, [0028], deterioration amount dependent on temperature of display elements emitting light energy).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tada’s deterioration information based on luminance of a display with Pitis’ electronic device comprising a watch screen, with the expected benefit of prolonging the useful life of the watch screen by correcting for ‘burn-in’ of display elements.
RE Claim 3, Pitis/Tada discloses the electronic device of claim 1, and further Pitis teaches the changing element changed from the second value to a third value (Pitis: fig. 6, illustrating regions where updates may appear; [0034], disclosing a plurality of updates that may be displayed in response to notification events (note, within the scope of Pitis’ disclosure is: a first event causes the changing element to change from a first value to a second value, followed by a second event causing the changing element to change from the second value to a third value)), while 
Tada discloses generate third data based on the fixed element and the changing element in response to the changing element changed from the second value to a third value (Tada: [0023-0024], calculation of average screen luminance over a plurality of frames (note, during a time period of plurality of frames, a dynamic element may change from a second value to a third value, such that the above limitation is within the scope of Tada’s disclosure)); and generate third deterioration information by accumulating second deterioration information generated based on the first data, the third data, and a time, during which the changing element retains the second value, in the first deterioration information (Tada: [0011, 0013], calculating correction amounts dependent on average screen luminance (note, average screen luminance depends on luminance values of individual display elements), and 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Tada’s generation of third deterioration information with Pitis/Tada’s electronic device in order to reduce the effects of burn-in displayed by elements on the combined display screen.
RE Claim 4, Pitis/Tada teaches the electronic device of claim 1, and Pitis also discloses wherein the pre-defined rule includes at least one of a time point, a location, a period, or a shape at which the repeating element is displayed (Pitis: [0031], “the display must be refreshed at regular time intervals (e.g., every minute, every second), for instance to update the position of a clock hand or to change a digit of a digital display”), and implicitly teaches wherein the at least one processor is configured to: list a shape of the repeating element displayed during a specified period by the pre-defined rule (Pitis: fig. 6, illustrating a clock face comprising a plurality of display objects, figs. 7-8, illustrating steps for rendering displayed information on Pitis’ clock face; [0025], “Behaviors associated with template 20 may include a set of operations performed during rendering and/or instantiation of template 20, such as moving objects on screen (e.g., changing the position and orientation of clock hand 26a to indicate the current time)”, [0037, 0040], “For the new and/or changed display objects identified in step 204, in a sequence of steps 206-208, display refresh module 68 computes a memory image the respective display object and save the respective image to cache(s) 31 ... In FIG. 6, an exemplary target tile 72 intersects two display objects, clock hand 28b and cloud symbol 28c. A step 304 enumerates all display objects intersecting the target tile. When such an object is found, a step 308 retrieves image data of the respective object from image cache(s) 31” (stored image data of clock hands embodies a listing of shape information)).
Further, Tada implicitly teaches generate the first data by calculating a statistical average value of an element displayed during a period (Tada: [0003], moving display regions (e.g., dynamic display elements), [0011, 0013], calculation of luminance for display elements, [0023-0024], calculation of an average luminance over a plurality of frames; please note, by computing an average luminance of a dynamic display element over a plurality of frames, Tada implicitly calculates a statistical average value of the element displayed during the period of a plurality of frames).
generates luminance data by calculating a statistical average of the repeating element shape displayed during the period of time. In addition, the motivation for combining Tada’s generation of first data with Pitis’ electronic device would have been to speed up the computation of an average luminance for a repeating element.
RE Claim 5, Pitis/Tada discloses the electronic device of claim 1, and further Pitis teaches a changing element changed from a first value to a second value (Pitis: fig. 7, illustrating a flowchart for updating a target display region in response to receiving an event indicator; [0034-0038], disclosing updating a display region (e.g., a changing element) from a first value to a second value (e.g., email alerts, sports scores, stock alerts, etc.)), while
Tada implicitly teaches sample at least one image of a fixed element or a dynamic element of a screen in response to the dynamic element changed from the first value to the second value (Tada: [0023-0024], calculation of correction amount (e.g., deterioration information) over a plurality of frames, wherein determination of correction amount implicitly includes sampling luminance of display elements over a time period in which an element in a dynamic region of a display changes from a first value to a second value).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tada’s sampling of at least one image of a fixed element or a dynamic element of a screen in response to a change in the dynamic element with Pitis/Tada’s electronic device in order to improve the correction of deterioration effects for displayed elements of a watch screen by sampling the luminance of fixed display elements and/or changing display elements during periods when the changing elements have changed values as well as times when changing elements have not changed values.
RE Claim 8, Pitis/Tada teaches the electronic device of claim 1, and Pitis further teaches display the fixed element at specified coordinates (Pitis: [0035], “Each display object may have an associated screen position, such as a set of display coordinates”).
RE Claim 9, Pitis/Tada discloses the electronic device of claim 1.
cause an image object corresponding to the repeating element to be sequentially displayed in the shape at a time and the location during a period included in the pre-defined rule (Pitis: fig. 2, element 26a, fig. 7, ‘identify new () display objects’ 204 → ‘Compute memory image (s) of new/changed display object(s)’ 206 →  … → ‘update target display region’; [0037], “In one example, step 206 comprises computing a rotated image of a clock hand (see e.g., template element 26a in FIG. 2)”).
RE Claim 10, Pitis/Tada teaches the electronic device of claim 1, and Pitis further discloses change the shape of the changing element when a value indicating the information is changed depending on an event occurring outside the electronic device or a state of the electronic device (Pitis: [0022-0023], “During execution of the respective application, the template is instantiated with dynamic content data received from smartphone 10. Exemplary dynamic content data may include message content (e.g., email), weather, stock, map, and fitness indicators, among others … In one such example, smartwatch 14 receives content data indicating that rain is imminent. In response to receiving the content data, template 20 selects a rain icon from weather symbols 26b, and displays the rain icon on the clock face … In another example, smartwatch 14 detects that the user is currently running, and automatically switches to displaying a count of steps and/or a current heart rate (in the current example, template 20 is instantiated with the user's current heart rate and/or count of steps)”).

Claim 7 is rejected under U.S.C. 103 as being unpatentable over Pitis, in view of Tada, and further in view of Hsiao et al (US 2016/0274738 A1; Hsiao).
RE Claim 7, Pitis/Tada discloses the electronic device of claim 1, and in addition Pitis teaches wherein the display includes a plurality of layers disposed on different layers from one another (Pitis: [0043], disclosing multi-layered displayed image), wherein a first layer among the plurality of layers displays the fixed element, a second layer among the plurality of layers displays the changing element, and a third layer among the plurality of layers displays the repeating element (Pitis: fig. 9, illustrating image layers associated with a displayed image; [0043], disclosing the display of a composite layer 76 determined from a group of overlapping layers 74a-c, where each layer may comprise a display object).
Still, although Pitis/Tada does not appear to expressly teach,
third layer includes a plurality of sub-layers disposed on different layers (Hsiao: fig. 4A, elements 430, 440, and 450; [0037], disclosing sub-layers of an hour hand image 430, a minute hand image 440 and a second hand image 450).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hsiao’s third layer comprising a plurality of sub-layers disposed on different layers with Pitis/Tada’s electronic device comprising layers of image data, with the expected benefit of increasing the flexibility of arranging displayed data (see Hsiao, figs. 4A-4C).

Claims 11-13 and 15 are rejected under U.S.C. 103 as being unpatentable over Pitis, in view of Tada, and further in view of Lee et al (US 2015/0325213 A1; Lee).
RE Claim 11, Pitis discloses an electronic device (Pitis: figs. 1, 3 and 4, ‘smartwatch’ 14) comprising: a display (Pitis: fig. 3, ‘display’ 42) configured to display a first image including at least one first image object indicating event information and a second image including at least one second image object, of which a shape is capable of being changed, through the display while the second image is superimposed on the first image (Pitis: fig. 6, sub-image 28c (comprising first image object), either sub-image 28a or sub-image 28b (comprising second image object, fig. 9, composite image); [0025], changing orientation, position of ‘hand’ 26a to give time information (shape is changed as orientation and position of ‘hand’ moves around clock face), [0043], “Each layer 74a-c may comprise a distinct display object. For instance, layer 74a may contain a part of minute hand 28b (FIG. 6), while layer 74c may contain a part of weather symbol 28c. Placing layer 74a above layer 74b may ensure that the clock hand is displayed on top of, and may occasionally obscure parts of, the weather symbol”); and
at least one processor (Pitis: fig. 3, ‘cpu’ 32), wherein the at least one processor is configured to:
identify the specified event information corresponding to a change in the at least one first image object; update the at least one first image object in response to the specified event information (Pitis: [0022-0023], “smartwatch 14 uses a template to display data to the user. Such templates may be application-specific and/or customizable by the user of 
a change in shape of the at least one second image object during a period of time (Pitis: [0025], “Behaviors associated with template 20 may include a set of operations performed during rendering and/or instantiation of template 20, such as moving objects on screen (e.g., changing the position and orientation of clock hand 26a to indicate the current time)”; note, a change in position of a clock hand as it rotates around a clock face coincide with small changes in shape).
Yet, even though Pitis does not appear to expressly teach,
Tada discloses a display driver circuit (Tada: fig. 7; [0039], “it is assumed that the display device 47 includes a display device and a drive circuit thereof” (display driver circuit)), and
implicitly discloses generate first deterioration information associated with a deterioration degree of the display in response to a the specified event information based on a time displayed through the display before the specified event information is generated, and a change history of deterioration information of the at least one second image object during the time (Tada: fig. 4, illustrating generation of deterioration information R(α) associated with degradation rate/degree α; [0026], “In FIG. 4, it is assumed that, in an initial state, a screen average value and a correction target pixel have the same initial state” (before event information is generated), [0027-0028], “FIG. 4 shows a change in the amount of deterioration when the correction target pixel and the screen average value are respectively emitted under the following conditions:. <Light emission period t1> The correction target pixel : light emission is performed at a fixed gradation value a … In FIG. 4, at a point in time when the light emission period t 1 has elapsed, a deterioration amount difference Y is recognized 
accumulate the first deterioration information and second deterioration information corresponding to the first image in associated with the deterioration degree, in third deterioration information, in which information associated with the deterioration degree is accumulated (Tada: [0036], disclosing the accumulation of deterioration difference values (e.g., accumulation of third deterioration information) associated with a deterioration degree for a pixel (note, a plurality of pixels makes up a first image element)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tada’s generation of deterioration information (before an event occurs and a change history of deterioration information after the event occurs) with Pittis’ electronic device comprising an object that can change shape so the combined Pitis/Tada electronic device generates deterioration information before an event is generated, and in response to the generation of an event, generate deterioration information associated with a change history of the shape of the object. Additionally, the motivation for combining Tada’s generation of deterioration information with Pitis’ electronic device would have been to improve the correction of burn-in effects experienced by the combined watch face display.
Remaining, though, Pitis/Tada does not appear to expressly teach a display driver integrated circuit (DDI).
Nonetheless, Lee (in the field of mobile display devices) discloses a display driver integrated circuit (DDI) (Lee: fig. 1, ‘DDI’ 200; [0005], “According to an exemplary embodiment of the present inventive concept, a mobile device includes a display driver integrated circuit (DDI), a display panel, and an application processor. The DDI provides an internal synchronization signal based on an internal clock signal as a synchronization signal”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Lee’s DDI with Pitis/Tada’s electronic device comprising a display driver circuit in order to make the combined electronic device more compact and lightweight. 
RE Claim 12, Pitis/Tada/Lee teaches the electronic device of claim 11, and further Pitis discloses a change of the shape of the second image object is based on a rule in which at least one of a location of the second image object or a form of the second image object is specified (Pitis: fig. 2, ‘clock hand’ 26a (shape is changed as orientation and position of ‘hand’ moves around clock face); [0025], Behaviors associated with template 20 may include a set of operations performed during rendering and/or instantiation of template 20, such as moving objects on screen (e.g., changing the position and orientation of clock hand 26a to indicate the current time), [0036], “Exemplary ways in which a display object can change include, among others, a change of shape, a rotation, a change of transparency, and a change of color of the respective object”).
RE Claim 13, Pitis/Tada/Lee discloses the electronic device of claim 11.
Further, Pitis also teaches at least one of a form of the shape, a location of the shape, or an angle of the shape of the second image object is changed repeatedly (Pitis: fig. 2, ‘clock hand’ 26a (shape is changed as orientation and position of ‘hand’ moves around clock face); [0025], Behaviors associated with template 20 may include a set of operations performed during rendering and/or instantiation of template 20, such as moving objects on screen (e.g., changing the position and orientation of clock hand 26a to indicate the current time)).
RE Claim 15, Pitis/Tada/Lee discloses the electronic device of claim 11, and Tada also teaches compensate for an image displayed on the display based on the third deterioration information to generate the compensated image (Tada: [0020-0022], disclosing a correction unit for compensating an image based on deterioration difference information (e.g., third deterioration information)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tada’s compensation of an image based on third deterioration information and then generate said compensated image with Pitis/Tada/Lee’s electronic device comprising a method of processing images, with the expected benefit of mitigating the effects of burn-in with respect to displayed elements.
In addition, Lee teaches transmit an image to a DDI (Lee: [0011], “the DDI may further include a selection circuit. The selection circuit may select one of an image signal and the time to be displayed”, [0051], “The application processor 100 may provide the DDI 200 with a data 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to further combine Lee’s sending of an image to a DDI with Pitis/Tada/Lee’s electronic device, with the expected benefit of performing complex, timing-sensitive operations on relatively small, lightweight devices.

Claim 14 is rejected under U.S.C. 103 as being unpatentable over Pitis, in view of Tada, and Lee, and further in view of Kazuya et al (JP 2017159745 A (note, citations are to the machine-translation of their description in English); Kazuya).
RE Claim 14, Pitis/Tada/Lee teaches the electronic device of claim 11, and Pitis in addition discloses when responding to the specified event information, change a display of the first image displayed at a specified location (Pitis: fig. 2, illustrating a plurality of graphic symbols that may be placed in placeholders 24a-b; [0023], disclosing graphic symbols (e.g., weather, stock, email, social media messages, etc.) that may occupy placeholder positions in response to event information).
However, although Pitis/Tada/Lee does not appear to expressly disclose,
Kazuya (in the field of displaying image information on a display) teaches the concept of when responding to an event information, change a display location of an image displayed at a specified location (Kazuya: p. 2, “When it is determined that the user needs to be alerted, the display position of the image is changed. In this aspect, it is possible to alert the user by changing the display position of the image in a situation that requires alerting the user”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kazuya’s concept of changing of the location of a displayed image in response to event information with Pitis/Tada/Lee’s electronic device comprising a display location of a first image in a watch face display in order to clearly notify a user of the occurrence of an event.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims (claim 3) and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 6, Pitis/Tada teaches the electronic device of claim 3.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “generate the third deterioration information by increasing a reflection ratio of the second deterioration information depending on a time during which the second value is retained as compared with a time during which the first value is retained as the time during which the changing element retains the second value increases”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PATRICK F VALDEZ/Examiner, Art Unit 2611